DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Drawings are objected to because of the following reason(s): FIG. 3 labels “Low Risk 350” and “High Risk 330” with incorrect reference characters. Specification refers to “Low-Risk” as reference character 330, and “High Risk” as 350. Appropriate correction(s) are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 11, 13, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parker (US 10907940 B1).
	Regarding claim 1, Parker teaches:
An aerial vehicle detection and mitigation system comprising: 
an aerial vehicle detection sensor to detect an aerial vehicle and determine an aerial vehicle location; See at least FIG. 1A; FIG. 6; Col. 2, lines 34-39; and Col. 21, lines 5-22; where the system includes several different sensors used to detect the target 44 (drone or UAV). 43; an optical and/or infrared and/or laser range finder 16; an omnidirectional radio frequency (RF) receiving antenna 14; and a directional radio frequency (RF) receiving/direction finding antenna 12. Such equipment can be mounted on separate fixtures such as mobile trailers, or on the same fixture or other structure” (Col. 2, lines 34-39).
one or more processors; See FIG. 3, sensor fusion processor 32
one or more storage devices See Col. 23, lines 7-9 and FIG. 7 comprising instructions, which when executed by the one or more processors, configure the one or more processors to: 
receive the aerial vehicle location from the aerial vehicle detection sensor; See Col. 21, lines 18-22.
determine an aerial vehicle behavior based on the aerial vehicle location; and See Col. 21, lines 22-23 where the radar 42 also provides information about the speed and direction.
determine an aerial vehicle response based on the aerial vehicle behavior. See FIG. 6 and Col. 21, lines 60-67, where the sensor fusion processor 32 may determine a flight profile for the target based on radar, imagery, and LRF.

Regarding claim 3, 13 and 18, Parker teaches:
The system of claim 1, the method of claim 11, and the non-transitory machine-readable storage medium of claim 17 (respectively), wherein the determination of the aerial vehicle behavior includes determining the aerial vehicle is in a transit mode, a loiter mode, or an attack mode. See FIG. 1A and Col. 13, lines 9-20 where the sensor fusion processor 32 can 


Regarding claim 8, Parker teaches:
The system of claim 1, wherein: 
the aerial vehicle detection sensor includes the radar sensor; and See FIG. 1A and Col. 16, line 41; radar sensor 43.
the aerial vehicle location includes at least one of a radar vehicle range and a radar vehicle altitude. See Col. 13, lines 9-20 where the sensor fusion processor 32 estimates direction and range of target 44 based on information received from the radar 43 and the LRF 16. Also see Col. 21 lines 5-17 where the sensor fusion processor 32 receives azimuth/elevation coordinates along with other information from the various sensors.

Regarding claim 11, Parker teaches:
An aerial vehicle detection and mitigation method comprising: 
receiving an indication of a detection of an aerial vehicle from an aerial vehicle detection sensor; See Col. 21, lines 18-22.
receiving an aerial vehicle location from the aerial vehicle detection sensor;  Attorney Docket No. 3311.028US1 See Col. 21, lines 18-22.
35determining an aerial vehicle behavior based on the aerial vehicle location; and determining an aerial vehicle response based on the aerial vehicle behavior. See FIG. 6 and Col. 21, lines 60-67.

Regarding claim 17, Parker teaches:
At least one non-transitory machine-readable storage medium, comprising a plurality of instructions that, responsive to being executed with processor circuitry of a computer-controlled device, cause the computer- controlled device to: See FIG. 7 and Col. 23 lines 16-19 where the data mining process 2000 is implemented by a data mining engine which comprises computer processors executing instructions stored in a non-transitory memory.
receive an indication of a detection of an aerial vehicle from an aerial vehicle detection sensor; 
receive an aerial vehicle location from the aerial vehicle detection sensor; 
determine an aerial vehicle behavior based on the aerial vehicle location; and determine an aerial vehicle response based on the aerial vehicle behavior. 
See FIG. 7 and Col. 23 lines 65-67 and Col. 24 lines 1-8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2, 7, 9-10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Hutchinson (US 20160328983 A1).

Regarding claim 2 and 12, Parker teaches:
The system of claim 1 and the method of claim 11, wherein the aerial vehicle detection sensor includes at least one of a plurality of non-directional detection zone sensors and a radar sensor. See FIG. 6 and Col. 21 lines 5-17, where the system receives and processes information from sensors such as RF 103, Radar 104, Imagery 105, LRF 105, and optical/infrared sensors.
Parker teaches all of the elements of the current invention as stated above except:
 an aerial vehicle location broadcast sensor.
	Hutchinson teaches it is known to provide an aerial vehicle location broadcast sensor. See FIG. 7 where the system detects ADS-B (automatic dependent surveillance broadcasts)/ TABS traffic.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Parker to incorporate the teachings of Hutchinson and provide an aerial vehicle location broadcast sensor. Doing so “provides that the surveillance system is configured to scan and detect obstructions within a defined area (airspace) from the unmanned aircraft” ([0007]).



The system of claim 2, wherein: the plurality of non-directional detection zone sensors includes a first zone sensor and a second zone sensor; and See Parker FIG. 1 where non-directional detection zone sensors include an Omni RF 14, RF/ DF 12 (first zone sensor), and an EO/IR/LRF 16 (second zone sensor).
the determination of the aerial vehicle behavior is further based on a first data set received from the first zone sensor with a second data set received from the second zone sensor. See Parker FIG. 5 where Step 1- 510 includes receiving information from the Initial RF Detection (103); this corresponds to a first zone sensor with a first data set being the initial detection of the sUAS. Then, see Step 2 – 520 where a second data set is received from the second zone sensor; the second data set being the precise X, Y, Z Imagery (105) fed to the sensor fusion processor 32.

	Regarding claim 9, Parker in view of Hutchinson teaches:
The system of claim 1, wherein: the aerial vehicle detection sensor includes the aerial vehicle location broadcast sensor See Hutchinson FIG. 7; and
the aerial vehicle location includes at least one of a broadcast vehicle range and a broadcast vehicle altitude. See Hutchinson [0023] where, after information is received from a plurality of sensory devices (including ADS-B/TABS), the system stores position, velocity, and altitude information “indicative of the location and trajectory of other aircrafts detected within a predefined area (airspace).” 


The system of claim 9, wherein the aerial vehicle location broadcast sensor includes at least one of an automatic dependent surveillance - broadcast (ADS-B) sensor and a traffic information service - broadcast (TIS-B) sensor. See Hutchinson FIG. 7 where the system detects ADS-B (automatic dependent surveillance broadcasts)/ TABS traffic.


Regarding claim 16, Parker in view of Hutchinson teaches:
The method of claim 12, further including receiving a first data set and a second data set, wherein: 
the aerial vehicle detection sensor includes the plurality of non- directional detection zone sensors; 
the plurality of non-directional detection zone sensors includes a first zone sensor and a second zone sensor; See Parker FIG. 1 where non-directional detection zone sensors include an Omni RF 14, RF/ DF 12 (first zone sensor), and an EO/IR/LRF 16 (second zone sensor).
the first data set is received from the first zone sensor and the second data set is received from the second zone sensor; and See Parker FIG. 5 where Step 1- 510 includes receiving information from the Initial RF Detection (103); this corresponds to a first zone sensor with a first data set being the initial detection of the sUAS. Then, see Step 2 – 520 where a second data set is received from the second zone sensor; the second data set being the precise X, Y, Z Imagery (105) fed to the sensor fusion processor 32.
the determination of the aerial vehicle behavior is further based on the first data set and the second data set. See Parker Col. 2, lines 34-39.


Claim 4-6, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Preece (20200103499 A1).
	Regarding claim 4, 14 and 19, Parker teaches:
	The system of claim 3, the method of claim 13, and the non-transitory machine-readable storage medium of claim 18 (respectively). Parker teaches all of the elements as stated above except:
wherein the determination of the aerial vehicle behavior includes an aerial vehicle behavior engine stored in the one or more storage devices,
the aerial vehicle behavior engine previously trained with a labeled input data set for supervised learning,
 the labeled input data set including a plurality of previously classified aerial vehicle detection sensor data.

Preece teaches it is known to provide the system of claim 3, the method of claim 13, and the non-transitory machine-readable storage medium of claim 18, 
wherein the determination of the aerial vehicle behavior includes an aerial vehicle behavior engine stored in the one or more storage devices, See FIG. 2 machine learning device 216.
the aerial vehicle behavior engine previously trained with a labeled input data set for supervised learning, See [0123] where the system can involve supervised and unsupervised learning. “After an amount of “supervised” training, wherein a flying device, upon finding a previously unknown drone, can automatically learn its relevant signature, and add it to the list of known signatures on the fly.” Another example of labeled input data set for supervised learning include [0008] where the machine learning algorithm is trained using previously identified and labeled infrared signals.
 the labeled input data set including a plurality of previously classified aerial vehicle detection sensor data. See [0123]- [0124] and [0008].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Parker to incorporate the teachings of Preece and provide the system of claim 3 wherein the determination of the aerial vehicle behavior includes an aerial vehicle behavior engine stored in the one or more storage devices, the aerial vehicle behavior engine previously trained with a labeled input data set for supervised learning, the labeled input data set including a plurality of previously classified aerial vehicle detection sensor data. Doing so would “introduce a number of different mechanisms, including machine learning algorithms, in order to receive one or more signals associated with an object so as to be able to classify the object in ways that have not been previously possible” ([0006]).




The system of claim 4, wherein the determination of the compliance classification based on the detection data set includes training the aerial vehicle behavior engine with an unlabeled input data set for unsupervised learning, the Attorney Docket No. 3311.028US134unlabeled input data set including an aerial vehicle location data set previously generated by the aerial vehicle detection sensor.
See Preece [0123]- [0124] where the unlabeled input data set includes information not previously known by the behavior engine. “In one example, a drone is trained using supervised training on flight patterns of various objects. Again, upon finding an unknown object with an unknown flight pattern, the drone can automatically learn the flight patterns of that new object.”


Regarding claims 6, 15, and 20, Parker in view of Preece teaches:
The system of claim 4, the method of claim 14, and the non-transitory machine-readable storage medium of claim 19 (respectively), further including a behavior weighting input device See Parker Col. 22 lines 1-33 and the example table located in Col. 22 lines 55-65 where the sensor fusion processor 32 uses machine learning for the weighting and filtering of differences in sensor performance in order to optimize accuracy and reliability. The assigned threat value (ThV) is created based on this weighted and filtered data. 
to receive a behavior weighting user input, wherein the determination of the aerial vehicle behavior is further based on the behavior weighting user input. See Parker FIG. 5 and Col. 15 lines 42-57 where the HiL (human in the loop) has the ability to “override the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/B.R.P./ 05/20/2021             Examiner, Art Unit 3661                                                                                                                                                                                           

/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661